Campbell, J.
Concurring, as I do, in the meaning of our statute as explained by my Brother Champlin, I do so for the further additional reason that I do not think *335it' would be competent for our Legislature to punish the possession of game which was lawfully captured or billed. Haying become lawful private property, it cannot be destroyed or confiscated, unless it becomes unfit for use, any more than other property can be destroyed. I do not think the cases to the contrary are reasonable or sound. "While in England the power of parliament cannot, perhaps, be questioned by courts, there is no such rule here, and I cannot see on what principle such decisions are maintainable. It is not competent for any American statute to raise conclusive presumptions of guilt in any case. This is well settled. When the possession is traced back of the time when it became unlawful to take, game, the presumption has no further force as evidence, and what was then lawful cannot be made a crime by lapse of time only.
Morse, J., concurred with Campbell, J.